BLODGETT, P. T.
Heard upon bill, answer and proof.
Complainants and respondent are owners of adjoining land. Between the land of complainants and respondent there had existed a retaining wall for over twenty years, the land of complainants being some 15 feet lower than respondent’s. After a severe storm this wall collapsed and this bill is brought on the theory that said respondent is maintaining a nuisance, and praying that respondent be ordered to terminate such nuisance.
Testimony clearly shows the wall to have been originally built as a party wall by the predecessors in title of complainants and respondent, and to be located partly on land of complainants and partly on land of respondent.
Complainants have failed to show by a preponderance of the evidence that the collapse occurred through any negligent act of respondent.
Bill dismissed.